Exhibit 10.4

 

STOCK PLEDGE AGREEMENT SUPPLEMENT

 

This Stock Pledge Agreement Supplement, dated as of May 13, 2005, is delivered
pursuant to Section 4(a) of the Pledge Agreement described below.  The
undersigned hereby agrees that this Pledge Agreement Supplement may be attached
to the Stock Pledge Agreement dated as of June 16, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”;
the terms defined therein and not otherwise defined herein are used herein as
therein defined), among each of the parties listed on the signature
pages thereto as pledgors and those additional entities that thereafter become
parties thereto as pledgors (collectively, the “Pledgors”) and Wells Fargo
Foothill, Inc., as agent for the Lenders (as defined in the Loan Agreement) (the
“Agent”), pursuant to the Loan Agreement, and that the additional interests
listed on Schedule 1(a) of this Pledge Agreement Supplement shall be and become
part of the Pledged Interests pledged by the Pledgors to the Agent in the Pledge
Agreement, and shall secure all Secured Obligations thereunder.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 1 and Section 3 of the Pledge Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein and as of the date
hereof.

 

 

PENINSULA GAMING, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/a/ Natalie A. Schramm

 

 

 

 

Title:

Chief Financial Officer

 

 

 

SCHEDULE 1(a)

TO

STOCK PLEDGE AGREEMENT SUPPLEMENT

 

Pledgor’s
Name

 

Pledged
Company

 

Number of
Shares/
Membership
Units

 

Class of
Pledged
Interests

 

Percentage of
Class Owned

 

Certificate
No(s).

Peninsula Gaming, LLC

 

Diamond Jo Worth, LLC

 

100

 

Membership Units

 

100%

 

 

 

--------------------------------------------------------------------------------